DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Claim Objections
The Examiner acknowledges that the Applicant’s amendments to claim 16 resolves the previous objection to claim 16. Therefore, the previous objection of claim 16 has been withdrawn.
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to claims 16 and 19 resolves the previous rejections of claims 16 and 19-21 under 35 USC 112(b). Therefore, the previous rejections of claims 16 and 19-21 under 35 USC 112(b) have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0228927) hereinafter “Kim” in view of Kim (US 2014/0166996) hereinafter “Kim2”.
Regarding claim 1, Fig. 4 of Kim teaches an array substrate comprising: a base substrate (Item 210) comprising a display region (Item I) and a non-display region (Item II) at a periphery of the display region (Item I), a plurality of pixel structures (Combination of Items 220 and 250) in the display region (Item I); an outgoing line (Item 226) extending from each of the pixel structures (Combination of Items 220 and 250) in the display region (Item I), overlapping and being connected to a connection line (Item 235) in an overlapping and connection region (Item 240) of the non-display region (Item II), wherein an area of a contact interface of the connection line (Item 235) and the outgoing line (Item 226) is larger than an area of an orthographic projection of the contact interface on the base substrate (Item 210); an insulating layer (Item 218) is further disposed in the overlapping and connection region (Item 240), the insulating layer (Item 218) has a concave-convex structure (Paragraph 0065; See Picture 1 below), and the connection line (Item 235) is located between the insulating layer (Item 218) and the outgoing line (Item 226).
While Kim teaches multiple possible patterns for the uneven pattern in the contact region (See Figs. 3A-3C where the shapes are circular, diamond and rectangular), Kim does not explicitly teach where the concave-convex structure of the insulating layer comprises a honeycomb shape in a top view.
Fig. 3 of Kim2 teaches an insulating layer (Item 119) in a non-display area (Item A), where a conductive layer (Item 121) overlies the insulating layer (Item 119) such that the conductive layer (Item 121) is larger than an orthographic projection of the conductive layer (Item 121), and where the insulating layer (Item 119) has a honeycomb shape in a top view (Fig. 4B where the holes formed in the insulating layer are hexagonal thus forming a honeycomb shape in the insulating layer).
Kim further teaches where a resin layer (Item 162) overlies the connection region (Item 240).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the concave-convex structure of the insulating layer in Kim comprise a honeycomb shape in a top view, as taught by Kim2, because it induces diffusion of reflected light such that light utilization is improved which increases a curing efficiency of an overlying resin in the device when the resin is cured (Kim2 Paragraph 0069).  
Regarding claim 3, Kim further teaches wherein the overlapping and connection region (Item 240), the connection line (Item 235) has a concave-convex structure (Fig. 2; See also Paragraph 0065; See also Examiner’s Note and Picture 1 below) that matches with a concave-convex structure of the outgoing line (Item 226).

    PNG
    media_image1.png
    135
    297
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Kim Fig. 4)
Examiner’s Note: The Examiner notes that the uneven structure of the contact region in Kim has hills and valleys which are the respective concave and convex portions (See Picture 1 above) of the uneven pattern. Further, this is identical to the Applicant’s representation of the area of contact and contact interface shown in Applicant’s Fig. 4. 
Regarding claim 6, Kim further teaches wherein each of the plurality of pixel structures (Combination of Items 220 and 250) comprises a thin film transistor (Item 250), the thin film transistor (Item 250) comprises a source (Item 254) and a drain (Item 256) disposed in a same layer and a gate (Item 252), and the connection line (Item 235) and the source (Item 254) are located in different layers, respectively. 
Regarding claim 7, the combination of Kim and Kim2 teaches all of the elements of the claimed invention as stated above.
Kim does not explicitly teach where the connection line is formed of a same material as that of the source and the drain.
However Kim further teaches where the connection line (Item 235) is formed of a metal, alloy, metal nitride, conductive metal oxide, transparent conductive metal oxide, etc. (Paragraph 0079) and the source and drain is formed of a metal, alloy, metal nitride, conductive metal oxide, transparent conductive metal oxide, etc. (Paragraph 0076).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the connection line in Kim formed of a same material as that of the source and the drain because Kim teaches where the materials for either are suitable to carry out the function of each element (Kim Paragraphs 0076 and 0079) and the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.  
Regarding claim 15, Kim teaches a display device (Item 200; Paragraph 0003), comprising an array substrate, which is the array substrate (in combination with the teachings in Kim2) according to claim 1 (See rejection of claim 1 above).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0228927) hereinafter “Kim” in view of Kim (US 2014/0166996) hereinafter “Kim2” and in further view of Oh (US 2006/0125390) hereinafter “Oh”.
Regarding claim 2, the combination of Kim and Kim2 teaches all of the elements of the claimed invention as stated above.
Kim further teaches where the outgoing line (Item 226) is made of a metal or alloy (Paragraph 0082).
Fig. 2 of Oh teaches a display device having an outgoing line (Item 390) where the outgoing line is made of an alloy containing magnesium and silver (Paragraph 0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outgoing line of Kim be made of an alloy containing magnesium and silver because when a desired light emission from the device is in a downward direction (relative to the orientation in Oh Fig. 2) having the outgoing line made of an alloy of magnesium and silver gives the outgoing line reflective characteristics (Oh Paragraph 0043) which directs the emitted light in the desired direction and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Claims 8, 16, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0228927) hereinafter “Kim” in view of Kim (US 2014/0166996) hereinafter “Kim2” and in further view of Yuan-Liang Wu (US 2019/0197977) hereinafter “Yuan-Liang Wu”.
Regarding claim 8, the combination of Kim and Kim2 teaches all of the elements of the claimed invention as stated above.
Kim further teaches where the array substrate further comprises: a thin film transistor (Item 250) of the pixel structure (Combination of Items 220 and 250) in the display region (Item I) and a other thin film transistor (Leftmost Item 250) in the non-display region (Item II), where the orthographic projection of the connection line (Item 235) on the base substrate (Item 210) overlaps an orthographic projection of the other thin film transistor (Leftmost Item 250) on the base substrate (Item 210), and a passivation layer (Item 216) between (Paragraph 0075 where Item 216 is disposed between a gate electrode [Item 252] and the insulating layer [Item 218]) the other thin film transistor (Leftmost Item 250) and the insulating layer (Item 218).
Kim does not explicitly teach the array substrate further comprises a driving circuit configured to drive the thin film transistor of the pixel structure in the display device.
  Fig. 3 of Yuan-Liang Wu teaches a gate driving circuit (Item 12) configured to drive a thin film transistor of pixel structures in an active area (Item 15) of a display device (Paragraph 0030 where the device is an OLED display device), where the gate driving circuit (Item 12) is in a peripheral, non-display region adjacent the active area (Item 15) of the display device and where the gate driving circuit (Item 12) comprises thin film transistors (Paragraph 0003). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a gate driving circuit in the non-display region of the display device of Kim configured to drive a thin film transistor of the pixel structure in the display region such that the leftmost thin film transistor shown in Fig. 4 of Kim is part of the gate driving circuit, because including a gate driving circuit integrates a gate driver on a glass substrate to achieve the function of panel scanning that is low cost, has low power consumption, narrow border and has other advantages (Yuan-Liang Wu Paragraph 0002).
When the gate driving circuit taught by Yuan-Liang Wu is included in the display device of Kim, as stated above, the passivation layer will be between the driving circuit and the insulating layer.   
Regarding claim 16, Figs. 7-9 of Kim teaches a method of manufacturing an array substrate, comprising: preparing a base substrate (Item 310) comprising a display region (Item III) and a non-display region (Item IV) at a periphery of the display region (Item III); forming a plurality of pixel structures (Combination of Items 320, 352, 354 and 356) in the display region (Item III); forming a other transistor (Leftmost combination of Items 356, 352 and 354); forming an insulating layer (Item 318) on a side of the other transistor (Leftmost combination of Items 356, 352 and 354) distal to the base substrate (Item 310); forming, in the insulating layer (Item 318), a plurality of grooves (Paragraph 0079 where the insulating layer is etched to form an uneven pattern), having a shape in a top view (Figs.3A-3C where the shape may be circular, diamond or rectangular); and forming an outgoing line (Item 326), such that the outgoing line (Item 326) extends from each of the pixel structures (Combination of Items 320, 352, 354 and 356) in the display region (Item III), and overlaps and is connected to a connection line (Item 335) in an overlapping and connection region (Item 340) of the non-display region (Item IV), wherein an area of a contact interface of the connection line (Item 335) and the outgoing line (Item 326) is larger than an area of an orthographic projection of the contact interface on the base substrate (Item 310).   
While Kim teaches multiple possible patterns for the uneven pattern in the contact region (See Figs. 3A-3C where the shapes are circular, diamond and rectangular), Kim does not explicitly teach where the plurality of grooves in the insulating layer has a honeycomb shape in a top view.
Fig. 3 of Kim2 teaches an insulating layer (Item 119) in a non-display area (Item A), where a conductive layer (Item 121) overlies the insulating layer (Item 119) such that the conductive layer (Item 121) is larger than an orthographic projection of the conductive layer (Item 121), and where grooves in the insulating layer (Item 119) has a honeycomb shape in a top view (Fig. 4B where the holes formed in the insulating layer are hexagonal thus forming a honeycomb shape in the insulating layer).
Kim further teaches where a resin layer (Item 162) overlies the connection region (Item 240).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of grooves, in the insulating layer of Kim, are formed to have a honeycomb shape in a top view, as taught by Kim2, because it induces diffusion of reflected light such that light utilization is improved which increases a curing efficiency of an overlying resin in the device when the resin is cured (Kim2 Paragraph 0069).  
Kim does not explicitly teach forming a driving circuit on the base substrate, the driving circuit being configured to drive a thin film transistor of the pixel structure in the display region nor an orthographic projection of the connection line on the base substrate overlaps an orthographic projection of the driving circuit on the base substrate.
Fig. 3 of Yuan-Liang Wu teaches a gate driving circuit (Item 12) configured to drive a thin film transistor of pixel structures in an active area (Item 15) of a display device (Paragraph 0030 where the device is an OLED display device), where the gate driving circuit (Item 12) is in a peripheral, non-display region adjacent the active area (Item 15) of the display device and where the gate driving circuit (Item 12) comprises thin film transistors (Paragraph 0003). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a gate driving circuit in the non-display region of the display device of Kim configured to drive a thin film transistor of the pixel structure in the display region such that the leftmost thin film transistor shown in Fig. 4 of Kim is part of the gate driving circuit, such that an orthographic projection of the connection line on the base substrate in Kim overlaps an orthographic projection of the driving circuit on the base substrate because including a gate driving circuit integrates a gate driver on a glass substrate to achieve the function of panel scanning that is low cost, has low power consumption, narrow border and has other advantages (Yuan-Liang Wu Paragraph 0002).  
When the gate driving circuit of Yuan-Liang Wu is formed in the method of Kim as stated above, the insulating layer of Kim will be on a side of the driving circuit distal to the base substrate.
Regarding claim 19, Kim further teaches where the forming the outgoing line (Item 326) comprises: forming the connection line (Item 335; equivalent to Item 235 in Fig. 4) on the grooves, the connection line (Item 335) comprising a concave-convex structure (Fig. 2; See also Paragraph 0065; See also Examiner’s Note below and Picture 1 above) that matches with the grooves in the insulating layer (Item 318); and forming the outgoing line (Item 326; Equivalent to Item 226 in Fig. 4) on a side of the connection line (Item 335) distal to the base substrate (Item 310), the outgoing line (Item 326) comprising a concave-convex structure that matches with the concave-convex structure of the connection line (Item 335).  
Examiner’s Note: The Examiner notes that the uneven structure of the contact region in Kim has hills and valleys which are the respective concave and convex portions (See Picture 1 above) of the uneven pattern. Further, this is identical to the Applicant’s representation of the area of contact and contact interface shown in Applicant’s Fig. 4. 
Regarding claim 22, the combination of Kim and Kim2 teaches all of the elements of the claimed invention as stated above.
Kim further teaches where the array substrate further comprises: a thin film transistor (Item 250) of the pixel structure (Combination of Items 220 and 250) in the display region (Item I) and a other thin film transistor (Leftmost Item 250) in the non-display region (Item II), where the orthographic projection of the connection line (Item 235) on the base substrate (Item 210) overlaps an orthographic projection of the other thin film transistor (Leftmost Item 250) on the base substrate (Item 210).
Kim does not explicitly teach the array substrate further comprises a driving circuit configured to drive the thin film transistor of the pixel structure in the display device nor an orthographic projection of the connection line on the base substrate overlaps an orthographic projection of the driving circuit on the base substrate.
  Fig. 3 of Yuan-Liang Wu teaches a gate driving circuit (Item 12) configured to drive a thin film transistor of pixel structures in an active area (Item 15) of a display device (Paragraph 0030 where the device is an OLED display device), where the gate driving circuit (Item 12) is in a peripheral, non-display region adjacent the active area (Item 15) of the display device and where the gate driving circuit (Item 12) comprises thin film transistors (Paragraph 0003). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a gate driving circuit in the non-display region of the display device of Kim configured to drive a thin film transistor of the pixel structure in the display region such that the leftmost thin film transistor shown in Fig. 4 of Kim is part of the gate driving circuit, such that an orthographic projection of the connection line on the base substrate in Kim overlaps an orthographic projection of the driving circuit on the base substrate because including a gate driving circuit integrates a gate driver on a glass substrate to achieve the function of panel scanning that is low cost, has low power consumption, narrow border and has other advantages (Yuan-Liang Wu Paragraph 0002).
Regarding claim 23, the combination of Kim, Kim2 and Yuan-Liang Wu teaches all of the elements of the claimed invention as stated above.
Kim further teaches where the array substrate further comprises: a thin film transistor (Item 250) of the pixel structure (Combination of Items 220 and 250) in the display region (Item I) and a other thin film transistor (Leftmost Item 250) in the non-display region (Item II), where the orthographic projection of the connection line (Item 235) on the base substrate (Item 210) overlaps an orthographic projection of the other thin film transistor (Leftmost Item 250) on the base substrate (Item 210).
Kim does not explicitly teach an orthographic projection of the connection line on the base substrate overlaps an orthographic projection of the driving circuit on the base substrate.
  Fig. 3 of Yuan-Liang Wu teaches a gate driving circuit (Item 12) configured to drive a thin film transistor of pixel structures in an active area (Item 15) of a display device (Paragraph 0030 where the device is an OLED display device), where the gate driving circuit (Item 12) is in a peripheral, non-display region adjacent the active area (Item 15) of the display device and where the gate driving circuit (Item 12) comprises thin film transistors (Paragraph 0003). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a gate driving circuit in the non-display region of the display device of Kim configured to drive a thin film transistor of the pixel structure in the display region such that the leftmost thin film transistor shown in Fig. 4 of Kim is part of the gate driving circuit, such that an orthographic projection of the connection line on the base substrate in Kim overlaps an orthographic projection of the driving circuit on the base substrate because including a gate driving circuit integrates a gate driver on a glass substrate to achieve the function of panel scanning that is low cost, has low power consumption, narrow border and has other advantages (Yuan-Liang Wu Paragraph 0002).
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0228927) hereinafter “Kim” in view of Kim (US 2014/0166996) hereinafter “Kim2” and in further view of Shim et al. (US 2016/0293888) hereinafter “Shim”.
Regarding claim 9, the combination of Kim and Kim2 teaches all of the elements of the claimed invention as stated above.
Kim further teaches an auxiliary connection line (Item 230).
Kim does not teach where the auxiliary connection line is located between the connection line and the outgoing line nor where the auxiliary connection line is disposed in the overlapping and connection region. 
Fig. 6 of Shim teaches a display device (Paragraph 0003) having a connection line (Item 620), outgoing line (Item 480), and an auxiliary line (Item 640) between the connection line (Item 620) and the outgoing line (Item 480), where the connection line (Item 620), the outgoing line (Item 480) and the auxiliary line (Item 640) overlap and connect in an overlapping and connection region in a non-display region (Paragraph 0036) of the display device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention include an auxiliary connection line located between the connection line and the outgoing line disposed in the overlapping and connection region because the auxiliary connection line reduces or eliminates a voltage drop of a cathode (Shim Paragraph 0036) which improves brightness of a display (Shim Paragraph 0038).      
Regarding claim 10, the combination of Kim, Kim2 and Shim teaches all of the elements of the claimed invention as stated above.
Kim does not teach where in the overlapping and connection region, the auxiliary connection line has a concave-convex structure that matches with the concave-convex structure of the connection line.
Shim further teaches where the auxiliary line (Item 640), in a portion that overlaps with the connection line (Item 620), has a flat shape which is the same shape as the connection line (Item 620), as the auxiliary line (Item 640) is formed on the connection line (Item 620).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have, in the overlapping and connection region, the auxiliary connection line have a concave-convex structure that matches with the concave-convex structure of the connection line because when the auxiliary line of Shim is incorporated into the structure of Kim, the auxiliary line will be formed on the connection line of Kim and thus take on the shape of the connection line (Shim Paragraph 0066). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an auxiliary line between a connection line and an outgoing line, as taught by Shim having the concave-convex structure taught Kim because the concave-convex structure taught by Kim has the benefit of a decreased peripheral region without increasing a contact resistance which results in a power voltage being stably provided to light emitting structure while allowing for scaling  (Kim Paragraph 0006 and 0029).    
Regarding claim 11, Fig. 4 of Kim further teaches where each of the pixel structures (Combination of Items 220 and 250) comprises an OLED device (Paragraph 0063), the OLED device comprises at least an anode (Item 222), a cathode (Item 226), and a light emitting layer (Item 224) between the anode (Item 222) and the cathode (Item 226), and the outgoing line (Item 226) of each of the pixel structures (Combination of Items 220 and 250) is extended from the cathode (Item 226) of the corresponding LED device.  
Regarding claim 12, Kim further teaches where the connection line (Item 235) is applied with a voltage signal with a lower level provided from a signal supply circuit (Paragraph 0049). 
Regarding claim 13, the combination of Kim, Kim2 and Shim teaches all of the elements of the claimed invention as stated above.
Kim does not teach where the auxiliary connection line and the anode are disposed in a same layer and are formed of a same material.
Fig. 6 of Shim further teaches where the auxiliary line (Item 640) and the anode (Item 440) are disposed in a same layer and are formed of a same material (See Fig. 9 where the anode and auxiliary line are formed from the same layer and thus are formed from the same material; Paragraphs 0060 and 0061 where the anode and auxiliary line are formed of the same materials).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary connection line and the anode disposed in the same layer and formed of a same material because it allows for the number of masks being reduced during manufacturing and simplifies the manufacturing process (Shim Paragraph 0061).   
Regarding claim 14, the combination of Kim, Kim2 and Shim teaches all of the elements of the claimed invention as stated above.
Kim does not teach where the auxiliary connection line has a stacked structure including indium tin oxide and silver.
Shim further teaches where the auxiliary line (Item 640) has a stacked structure including indium tin oxide and silver (Paragraph 0060 where the auxiliary line is made of ITO/Ag/ITO).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary line have a stacked structure including indium tin oxide and silver because those materials allows for the auxiliary electrode to reduce or eliminate a voltage drop of a cathode (Shim Paragraph 0036) which improves brightness of a display (Shim Paragraph 0038) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0228927) hereinafter “Kim” in view of Kim (US 2014/0166996) hereinafter “Kim2” and Yuan-Liang Wu (US 2019/0197977) hereinafter “Yuan-Liang Wu” and in further view of Shim et al. (US 2016/0293888) hereinafter “Shim”.
Regarding claim 20, the combination of Kim, Kim2 and Yuan-Liang Wu teaches all of the elements of the claimed invention as stated above.
Kim further teaches forming an auxiliary connection line (Item 330).
Kim does not teach forming the auxiliary connection line between the connection line and the outgoing line nor the auxiliary connection line comprising a concave-convex structure that matches with the concave-convex structure of the connection line and the concave-convex structure of the outgoing line.
Fig. 6 of Shim teaches a display device (Paragraph 0003) having a connection line (Item 620), outgoing line (Item 480), and an auxiliary line (Item 640) between the connection line (Item 620) and the outgoing line (Item 480), where the connection line (Item 620), the outgoing line (Item 480) and the auxiliary line (Item 640) overlap and connect in an overlapping and connection region in a non-display region (Paragraph 0036) of the display device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention form an auxiliary connection line between the connection line and the outgoing line because the auxiliary connection line reduces or eliminates a voltage drop of a cathode (Shim Paragraph 0036) which improves brightness of a display (Shim Paragraph 0038).      
Shim further teaches where the auxiliary line (Item 640), in a portion that overlaps with the connection line (Item 620), has a flat shape which is the same shape as the connection line (Item 620), as the auxiliary line (Item 640) is formed on the connection line (Item 620).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have, in the overlapping and connection region, the auxiliary connection line have a concave-convex structure that matches with the concave-convex structure of the connection line and outgoing line because when the auxiliary line of Shim is incorporated into the structure of Kim, the auxiliary line will be formed on the connection line of Kim and thus take on the shape of the connection line (Shim Paragraph 0066). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an auxiliary line between a connection line and an outgoing line, as taught by Shim having the concave-convex structure taught Kim because the concave-convex structure taught by Kim has the benefit of a decreased peripheral region without increasing a contact resistance which results in a power voltage being stably provided to light emitting structure while allowing for scaling  (Kim Paragraph 0006 and 0029).    
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0228927) hereinafter “Kim” in view of Kim (US 2014/0166996) hereinafter “Kim2”, Yuan-Liang Wu (US 2019/0197977) hereinafter “Yuan-Liang Wu” and Shim et al. (US 2016/0293888) hereinafter “Shim” and in further view of Kang et al. (US 20190252479) hereinafter “Kang” and Oh (US 2006/0125390) hereinafter “Oh”.
Regarding claim 21, the combination of Kim, Kim2, Yuan-Liang Wu and Shim teaches all of the elements of the claimed invention as stated above.
Kim does not teach where the auxiliary connection line has a stacked structure including indium tin oxide and silver.
Shim further teaches where the auxiliary line (Item 640) has a stacked structure including indium tin oxide and silver (Paragraph 0060 where the auxiliary line is made of ITO/Ag/ITO).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary line have a stacked structure including indium tin oxide and silver because those materials allows for the auxiliary electrode to reduce or eliminate a voltage drop of a cathode (Shim Paragraph 0036) which improves brightness of a display (Shim Paragraph 0038) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Kim does not teach where the connection line has a stacked structure in which titanium, aluminum and titanium are sequentially stacked.
Kang teaches a display device where a connection line (Item 162) has a stacked structure in which titanium, aluminum, and titanium are sequentially stacked (Paragraph 0130).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the connection line have a stacked structure in which titanium, aluminum and titanium are sequentially stacked because the configuration of these materials are known to produce a highly conductive layer (Kang Paragraph 0130) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Kim does not teach where the outgoing line is made of an alloy containing magnesium and silver.
Kim further teaches where the outgoing line (Item 226) is made of a metal or alloy (Paragraph 0082).
Fig. 2 of Oh teaches a display device having an outgoing line (Item 390) where the outgoing line is made of an alloy containing magnesium and silver (Paragraph 0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outgoing line of Kim be made of an alloy containing magnesium and silver because when a desired light emission from the device is in a downward direction (relative to the orientation in Oh Fig. 2) having the outgoing line made of an alloy of magnesium and silver gives the outgoing line reflective characteristics (Oh Paragraph 0043) which directs the emitted light in the desired direction and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Alternatively, Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0228927) hereinafter “Kim” in view of Applicant’s Admitted Prior Art (Fig. 2 in the current application) hereinafter “APA” (All references to Applicant’s current application will be made with respect to the published application US 2019/0305003) and in further view of Kim (US 2014/0166996) hereinafter “Kim2”.
Regarding claim 16, Figs. 7-9 of Kim teaches a method of manufacturing an array substrate, comprising: preparing a base substrate (Item 310) comprising a display region (Item III) and a non-display region (Item IV) at a periphery of the display region (Item III); forming a plurality of pixel structures (Combination of Items 320, 352, 354 and 356) in the display region (Item III); forming a other transistor (Leftmost combination of Items 356, 352 and 354); forming an insulating layer (Item 318) on a side of the other transistor (Leftmost combination of Items 356, 352 and 354) distal to the base substrate (Item 310); forming, in the insulating layer (Item 318), a plurality of grooves (Paragraph 0079 where the insulating layer is etched to form an uneven pattern), having a shape in a top view (Figs.3A-3C where the shape may be circular, diamond or rectangular); and forming an outgoing line (Item 326), such that the outgoing line (Item 326) extends from each of the pixel structures (Combination of Items 320, 352, 354 and 356) in the display region (Item III), and overlaps and is connected to a connection line (Item 335) in an overlapping and connection region (Item 340) of the non-display region (Item IV), wherein an area of a contact interface of the connection line (Item 335) and the outgoing line (Item 326) is larger than an area of an orthographic projection of the contact interface on the base substrate (Item 310).   
Kim does not explicitly teach forming a driving circuit on the base substrate, the driving circuit being configured to drive a thin film transistor of the pixel structure in the display region nor an orthographic projection of the connection line on the base substrate overlaps an orthographic projection of the driving circuit on the base substrate.
  Fig. 2 of APA teaches that it was known in the prior art to form a driving circuit (Item 3) configured to drive a thin film transistor of pixel structures in an active area (Item 21) of a display device, where an orthographic projection of the connection line (Item 5) on the base substrate (Item 1) overlaps an orthographic projection of the driving circuit (Item 3) on the base substrate (Item 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a driving circuit in the non-display region of the display device of Kim configured to drive a thin film transistor of the pixel structure in the display region such that an orthographic projection of the connection line on the base substrate in Kim overlaps an orthographic projection of the driving circuit on the base substrate because driving circuits are known to be included in a high-precision flexible flat displays having a narrow bezel (APA Paragraph 0003-0004).  
When the driving circuit of APA is formed in the method of Kim as stated above, the insulating layer of Kim will be on a side of the driving circuit distal to the base substrate.
While Kim teaches multiple possible patterns for the uneven pattern in the contact region (See Figs. 3A-3C where the shapes are circular, diamond and rectangular), Kim does not explicitly teach where the plurality of grooves in the insulating layer has a honeycomb shape in a top view.
Fig. 3 of Kim2 teaches an insulating layer (Item 119) in a non-display area (Item A), where a conductive layer (Item 121) overlies the insulating layer (Item 119) such that the conductive layer (Item 121) is larger than an orthographic projection of the conductive layer (Item 121), and where grooves in the insulating layer (Item 119) has a honeycomb shape in a top view (Fig. 4B where the holes formed in the insulating layer are hexagonal thus forming a honeycomb shape in the insulating layer).
Kim further teaches where a resin layer (Item 162) overlies the connection region (Item 240).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of grooves, in the insulating layer of Kim, are formed to have a honeycomb shape in a top view, as taught by Kim2, because it induces diffusion of reflected light such that light utilization is improved which increases a curing efficiency of an overlying resin in the device when the resin is cured (Kim2 Paragraph 0069).  
Regarding claim 19, Kim further teaches where the forming the outgoing line (Item 326) comprises: forming the connection line (Item 335; equivalent to Item 235 in Fig. 4) on the grooves, the connection line (Item 335) comprising a concave-convex structure (Fig. 2; See also Paragraph 0065; See also Examiner’s Note below and Picture 1 above) that matches with the grooves in the insulating layer (Item 318); and forming the outgoing line (Item 326; Equivalent to Item 226 in Fig. 4) on a side of the connection line (Item 335) distal to the base substrate (Item 310), the outgoing line (Item 326) comprising a concave-convex structure that matches with the concave-convex structure of the connection line (Item 335).  
Examiner’s Note: The Examiner notes that the uneven structure of the contact region in Kim has hills and valleys which are the respective concave and convex portions (See Picture 1 above) of the uneven pattern. Further, this is identical to the Applicant’s representation of the area of contact and contact interface shown in Applicant’s Fig. 4. 
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 01/25/2021, with respect to the rejection(s) of claim(s) 1 and 16 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC K ASHBAHIAN/Examiner, Art Unit 2891